Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 

The applicant argues that the newly amended limitations for claim 1, specifically “wherein the wireless access point or wireless router manages the local area network” and “the application is operable to receive the configuration information through the page generated by the application” are not taught. The examiner respectfully disagrees. 

The combination of Keirstead, Gates and Potucek discloses the amended independent claims as following: 

For claim 1, Gates discloses that the application is operable to receive the configuration information through the page generated by the application (see para. 0031, 0050, 0051, 0060; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password of an access point that is always associated with a location (i.e. “default”) (which can be done manually as in para. 0060))
herein the wireless access point or wireless router manages the local area network (see para. 0342 ; the hub (which can be a wireless router as in para. 0345) can be fully managed / configured via an app that is executed on a smart phone connected to the hub (para 0082, 3rd last sentence)). Therefore, the combination of Keirstead, Gates and Potucek disclose the amended claim limitations.
Further, for claim 1, the applicant argues, page 7-8 of the arguments, that Potucek does not disclose “wherein the wireless access point or wireless router manages the local area network,
the installation device is configured to send the configuration information directly to the wireless access point or wireless router in order to configure and modify the wireless access point or wireless router to enable a host device to connect to the local area network and a pool device or spa device to connect to the local area network via the host device, and the host device is coupled between the pool device or spa device and the wireless access point or wireless router.” The examiner respectfully disagrees. For the above specific limitation in claim 1, Potucek discloses inpara. 0342 ; the hub (which can be a wireless router as in para. 0345) can be fully managed / configured via an app that is executed on a smart phone connected to the hub (para 0082, 3rd last sentence), which corresponds to “wherein the wireless access point or wireless router manages the local area network”, Further, Potucek discloses in  para. 0342, that the hub (which can be a wireless router as in para. 0345) can be fully managed / configured for all its configuration via an app that is executed on a smart phone directly connected to the hub (para 0082, 3rd last sentence), enabling the hub (which routes) to have wifi Ethernet connection (para. 0082, 0090)), which corresponds to “the installation device is configured to send the configuration information directly to the wireless access point or wireless router in order to configure and modify the wireless access point or wireless router to enable a host device to connect to the local area 

Similarly, for claim 8, the applicant argues that the combination of Gates and Potucek does not disclose “a processor configured to execute the application to display a user input page”. The examiner respectfully disagrees. For claim 8, in regards to the “a processor configured to execute the application to display a user input page” limitation,  Gates discloses a processor configured to execute the application to display a user input page (see para. 0031, 0050, 0051; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password, where official notice is taken that a computer / tablet / smartphone inherently discloses memory to store a web browser / application and processor to run such browser / application)
Further, in regards to claim 8, the applicant argues that the combination of Gates and Potucek does not disclose “and the installation device is configured to send the configuration information 
The examiner respectfully disagrees. For claim 8, in regards to the above limitation, specifically Potucek discloses in para. 0342, that a the hub (which can be a wireless router as in para. 0345) can be fully managed / configured for all its configuration via an app that is executed on a smart phone directly connected to the hub (para 0082, 3rd last sentence), enabling the hub (which routes) to have wifi Ethernet connection (para. 0082, 0090)),  and the pool and/or spa device to connect to the local area network via the host device (para. 0081-82, 0342; pool / spa devices connect to the hub (which provides the WIFI / WLAN as in para. 0082, 0090) via smart relay devices (fig. 15, 650, 648 and para. 0081)  and / or via wireless mesh network interconnected pool devices (para. 0342, 0345)), which corresponds to “ the installation device is configured to send the configuration information directly to the wireless access point to configure and modify the wireless access point to enable the host device to connect to the local area network.”
Therefore, the combination of Gates and Potucek disclose “and the installation device is configured to send the configuration information directly to the wireless access point to configure and modify the wireless access point to enable the host device to connect to the local area network”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keirstead et al (US 20110195664 A1) in view of Gates et al. (US 20160345208 A1) and Potucek et al. (US 20170209339 A1).

For claim 1, Keirstead discloses An installation device for connecting a pool device or spa device to a local area network (see fig. 4b(ii);  terminal 6 and / or server 31 connect the spa devices / system 4 to the wireless network / internet as in para. 0038, 0041):
the installation device (see fig. 4b (ii); terminal 6 and / or server 31 connect the spa devices / system 4 to the wireless network / internet as in para. 0038, 0041) 


Keirstead does not explicitly disclose an installation device comprising at least one memory device configured to store an application; at least one processor configured to execute the application; a display configured to display a page generated through execution of the application; and at least one input interface configured to receive user inputs including configuration information, wherein the installation device is configured to use a default network setup service set identifier (SSID) and password of a wireless access point or wireless router  to connect to the wireless access point or wireless router, wherein the wireless access point or wireless router manages the local area network
 the application is operable to receive the configuration information through the page generated by the application,
the installation device is configured to send the configuration information directly to the wireless access point or wireless router in order to configure and modify the wireless access point or wireless router to enable a host device to connect to the local area network and a pool device or 


In analogous art, Gates discloses an installation device comprising at least one memory device configured to store an application  (see para. 0031, 0050, 0051; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password; NOTE: official notice is taken that a computer / tablet / smartphone inherently discloses memory to store a web browser / application and processor to run such browser / application);	

 at least one processor configured to execute the application (see para. 0031, 0050, 0051; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password; NOTE: official notice is taken that a computer / tablet / smartphone inherently discloses memory to store a web browser / application and processor to run such browser / application);

 a display configured to display a page generated through execution of the application (see para. 0031, 0050, 0051; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password; NOTE: official notice is taken that a computer / tablet / smartphone inherently discloses memory to store a web browser / application and processor to run such 

and at least one input interface configured to receive user inputs including configuration information application (see para. 0031, 0050, 0051, 0060; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password (which can be done manually as in para. 0060)),

 wherein the installation device is configured to use a default network setup service set identifier (SSID) and password of a wireless access point or wireless router to connect to the wireless access point or wireless router (see para. 0031, 0050, 0051, 0060; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password of an access point that is always associated with a location (i.e. “default”) (which can be done manually as in para. 0060)),
 the application is operable to receive the configuration information through the page generated by the application (see para. 0031, 0050, 0051, 0060; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password of an access point that is always associated with a location (i.e. “default”) (which can be done manually as in para. 0060)), 
and the installation device is configured to send the configuration information to the wireless access point or wireless router in order to configure the wireless access point or wireless router to enable a device to connect to the local area network (see para. 0031, 0050; the user device 


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Keirstead by using the above recited features, as taught by Gates, in order wireless access to devices wherein inadvertent or malicious intercepted of login information is protected from, therefore providing secure communication to the user for increased user confidence and security (see Gates sections 0015).

Keirstead and Gates do not disclose wherein the wireless access point or wireless router manages the local area network,
the installation device is configured to send the configuration information directly to the wireless access point or wireless router in order to configure and modify the wireless access point or wireless router to enable a host device to connect to the local area network and a pool device or spa device to connect to the local area network via the host device, and the host device is coupled between the pool device or spa device and the wireless access point or wireless router.


In analogous art Potucek discloses wherein the wireless access point or wireless router manages the local area network (see para. 0342 ; the hub (which can be a wireless router as in para. 0345) rd last sentence)),
the installation device is configured to send the configuration information directly to the wireless access point or wireless router in order to configure and modify the wireless access point or wireless router to enable a host device to connect to the local area network (see para. 0342 ; the hub (which can be a wireless router as in para. 0345) can be fully managed / configured for all its configuration via an app that is executed on a smart phone directly connected to the hub (para 0082, 3rd last sentence), enabling the hub (which routes) to have wifi Ethernet connection (para. 0082, 0090)) and a pool device or spa device to connect to the local area network via  the host device (para. 0081-82, 0342; pool / spa devices connect to the hub (which provides the WIFI / WLAN as in para. 0082, 0090) via smart relay devices (fig. 15, 650, 648 and para. 0081)  and / or via wireless mesh network interconnected pool devices (para. 0342, 0345)); and the host device is coupled between the pool device or spa device and the wireless access point or wireless router (para. 0081-82, 0342; pool / spa devices connect to the hub (which provides the WIFI / WLAN as in para. 0082, 0090) via smart relay devices (fig. 15, 650, 648 and para. 0081)  and / or via wireless mesh network interconnected pool devices (para. 0342, 0345)).


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Keirstead and Gates by using the above recited features, as taught by Potucek, in a system and method to provide pool owners and pool servicers with enhanced control of, and connectivity between, pool equipment devices, and 

For claim 2, Keirstead does not disclose wherein the installation device is in the form of a flash memory drive, a smart phone, a tablet computer, or a computer.

In analogous art, Gates discloses wherein the installation device is in the form of a flash memory drive, a smart phone, a tablet computer, or a computer (see fig. 3; 332/334/336; para. 0006; computer, tablet or smartphone is the installation device)

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Keirstead by using the above recited features, as taught by Gates, in order wireless access to devices wherein inadvertent or malicious intercepted of login information is protected from, therefore providing secure communication to the user for increased user confidence and security (see Gates sections 0015).

For claim 3, the combination of Keirstead, Gates and Potucek, specifically Keirstead discloses wherein the pool or spa device is a light (see fig. 4b(ii); 1, 4, 5c, 4; para. 0047, 0051; the spa 1 and associated devices 4 (pump and heater, lightning module) are able to communicate with a Wifi network), a sound system, a speaker device, a deck-based water flow device, a non-deck-based water flow device, a water treatment system device, a valve, a valve actuator, or an underwater projection device.


For claim 4, Keirstead does not disclose wherein the host device includes one or more processors, one or more computer devices, one or more memory devices, firmware, or software. 

In analogous art, Gates discloses wherein the host device includes one or more processors (see para. 0031, 0050, 0051; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password; NOTE: official notice is taken that a computer / tablet / smartphone inherently discloses memory to store a web browser / application and processor to run such browser / application), one or more computer devices, one or more memory devices, firmware, or software.


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Keirstead by using the above recited features, as taught by Gates, in order wireless access to devices wherein inadvertent or malicious intercepted of login information is protected from, therefore providing secure communication to the user for increased user confidence and security (see Gates sections 0015).

For claim 5, Keirstead does not disclose wherein the installation device and the wireless access point or wireless router are wirelessly connected by Bluetooth or wi-fi.
In analogous art, Gates discloses wherein the installation device and the wireless access point or wireless router are wirelessly connected by Bluetooth or wi-fi (see para. 0031, 0050; the user 


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Keirstead by using the above recited features, as taught by Gates, in order wireless access to devices wherein inadvertent or malicious intercepted of login information is protected from, therefore providing secure communication to the user for increased user confidence and security (see Gates sections 0015).


For claim 6, Keirstead does not disclose wherein the installation device is configured to push the configuration information to the wireless access point.
In analogous art, Gates discloses wherein the installation device is configured to push the configuration information to the wireless access point (see para. 0031, 0050; the user device uploads the entered single use service set configuration (e.g. SSID and password) to a access point, wherein the service set based on those parameters is created and an additional user device can connect to the access point via Wifi) or wireless router.

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Keirstead by using the above recited features, as taught by Gates, in order wireless access to devices wherein inadvertent or malicious 


For claim 7, Keirstead does not disclose wherein the input interface is in the form of a keyboard or touchscreen.
In analogous art, Gates discloses wherein the input interface is in the form of a keyboard or touchscreen (see fig. 3; 332/334/336; para. 0006; computer, tablet or smartphone is the installation device, Note: it is inherent that a tablet has a touchscreen).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Keirstead by using the above recited features, as taught by Gates, in order wireless access to devices wherein inadvertent or malicious intercepted of login information is protected from, therefore providing secure communication to the user for increased user confidence and security (see Gates sections 0015).

Claim 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potucek et al. (US 20170209339 A1) in view of Gates et al. (US 20160345208 A1).

For claim 8, Potucek discloses A system comprising (see fig. 15): 
a pool and/or spa device (see fig. 15; 613, 614a-c, 615 ; hub connecting to pool / spa devices)
a host device communicatively coupled to the pool and/or spa device (para. 0081-82, 0342; pool / spa devices connect to the hub (which provides the WIFI / WLAN as in para. 0082, 0090) via 

a wireless access point communicatively coupled to the host device (para. 0081-82, 0342; pool / spa devices connect to the hub (which provides the WIFI / WLAN as in para. 0082, 0090) via smart relay devices (fig. 15, 650, 648 and para. 0081)  and / or via wireless mesh network interconnected pool devices (para. 0342, 0345)) and that manages a local area network (see para. 0342 ; the hub (which can be a wireless router as in para. 0345) can be fully managed / configured for all its configuration via an app that is executed on a smart phone directly connected to the hub (para 0082, 3rd last sentence); and an installation device connected to the wireless access point (see para. 0342 ; the hub (which can be a wireless router as in para. 0345) can be fully managed / configured for all its configuration via an app that is executed on a smart phone directly connected to the hub (para 0082, 3rd last sentence), 

and the installation device is configured to send the configuration information directly to the wireless access point to configure and modify the wireless access point to enable the host device to connect to the local area network (see para. 0342 ; the hub (which can be a wireless router as in para. 0345) can be fully managed / configured for all its configuration via an app that is executed on a smart phone directly connected to the hub (para 0082, 3rd last sentence), enabling the hub (which routes) to have wifi Ethernet connection (para. 0082, 0090)) and the pool and/or spa device to connect to the local area network via the host device (para. 0081-82, 0342; pool / spa devices connect to the hub (which provides the WIFI / WLAN as in para. 0082, 0090) via 


Potucek does not explicitly disclose
a memory device configured to store an application; a processor configured to execute the application to display a user input page; at least one input interface configured to receive configuration information, wherein the application is operable to receive the configuration information through the user input page, 

In analogous art, Gates discloses 
a memory device configured to store an application (see para. 0031, 0050, 0051; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password; NOTE: official notice is taken that a computer / tablet / smartphone inherently discloses memory to store a web browser / application and processor to run such browser / application); a processor configured to execute the application to display a user input page (see para. 0031, 0050, 0051; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password; NOTE: official notice is taken that a computer / tablet / smartphone inherently discloses memory to store a web browser / application and processor to run such browser / application); at least one input interface configured to receive configuration information (see para. 0031, 0050, 0051, 0060; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password (which can be done manually as in para. 0060)), wherein the web browser application is operable to receive the configuration information through the user input page (see para. 0031, 0050, 0051, 0060; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password of an access point that is always associated with a location (i.e. “default”) (which can be done manually as in para. 0060))

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Potucek by using the above recited features, as taught by Gates, in order wireless access to devices wherein inadvertent or malicious intercepted of login information is protected from, therefore providing secure communication to the user for increased user confidence and security (see Gates sections 0015).

For claim 9, the combination of Potucek and Gates, specifically Potucek discloses wherein the installation device is in the form of a flash memory drive, a smart phone (see para. 0342; the hub (which can be a wireless router as in para. 0345) can be fully managed / configured via an app that is executed on a smart phone connected to the hub (para 0082, 3rd last sentence)), a tablet computer, or a computer. 


For claim 10, the combination of Potucek and Gates, specifically Potucek discloses wherein the pool or spa device is a light, a sound system, a speaker device, a deck-based water flow device, a 


For claim 11, the combination of Potucek and Gates, specifically Potucek discloses wherein the host device includes one or more processors (fig. 2; processor 22; para. 0053), one or more computer devices, one or more memory devices, firmware, or software

For claim 12, the combination of Potucek and Gates, specifically Potucek discloses wherein the installation device and the wireless access point are directly wirelessly connected by Bluetooth or wi-fi (see para. 0342 ; the hub (which can be a wireless router as in para. 0345) can be fully managed / configured via an app that is executed on a smart phone connected to the hub (para 0082, 3rd last sentence) via wifi / bluetooth)

For claim 13, Potucek does not disclose herein the installation device is configured to access the wireless access point via a default network setup SSID and password of the wireless access point.
In analogous art, Gates discloses wherein the installation device is configured to access the wireless access point via a default network setup SSID and password of the wireless access point (see para. 0031, 0050, 0051, 0060; a user device (i.e. computer, table or smartphone as in para. 0006) runs a web browser / application in order for the user to configure / enter single user service set identifier (SSID) and password of an access point that is always associated with a location (i.e. “default”) (which can be done manually as in para. 0060)).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Potucek by using the above recited features, as taught by Gates, in order wireless access to devices wherein inadvertent or malicious intercepted of login information is protected from, therefore providing secure communication to the user for increased user confidence and security (see Gates sections 0015).

For claim 14, Potucek does not disclose wherein the input interface is in the form of a keyboard or touchscreen.

In analogous art, Gates discloses wherein the input interface is in the form of a keyboard or touchscreen (see fig. 3; 332/334/336; para. 0006; computer, tablet or smartphone is the installation device, Note: it is inherent that a tablet has a touchscreen).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Potucek by using the above recited features, as taught by Gates, in order wireless access to devices wherein inadvertent or malicious intercepted of login information is protected from, therefore providing secure communication to the user for increased user confidence and security (see Gates sections 0015).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potucek et al. (US 20170209339 A1) and Gates et al. (US 20160345208 A1) and further in view of Singla et al. (US 20170272317 A1)

For claim 15, the combination of Potucek and Gates do not disclose wherein the wireless access point is configured to implement a configuration corresponding to the configuration information in response to a reboot command.                                                                                                                                                                                 

In analogous art, Singla discloses wherein the wireless access point is configured to implement a configuration corresponding to the configuration information in response to a reboot command (see para. 0143; access point reboots based on command from cloud controller, thereby performing configuring process again); .                                                                                                                                                                                 


It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Potucek and Gates by using the above recited features, as taught by Singla, in order to provide a wireless communication system (such as WiFi) where signal strength is maintained avoiding coverage issues, and with the optimization of the topology and configuration, congestion and interference are minimized, thereby providing uninterrupted service and connect ability of wireless devices / access pointers in challenging environments  (see Singla sections 0006, 0009, 0061).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baentsch; Michael et al.	US 20130120291 A1	MOBILE TOUCH-GENERATING DEVICE AS SECURE LOUPE FOR TOUCHSCREEN DEVICES
	Chien; Huang-Jen	US 9692724 B2	Network connection status detection system and method thereof
	English; Edward D.	US 8838570 B1	Detection of bot-infected computers using a web browser
	Ezumi; Yosuke et al.	US 20060242242 A1	Communication terminal, communication terminal control method, and communication terminal control program
	Joshi; Niraj P. et al.	US 20070271332 A1	Dynamically Updating Rendered Content
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cho Un can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenan Cehic/Examiner, Art Unit 2413                       
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413